Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In line 1 of claim 12 “The axial flux motor of claim 10, wherein” has been changed to -- The axial flux motor of claim 9, wherein --
In line 1 of claim 55 “The method of claim 54, wherein” has been changed to --The method of claim 50, wherein –
In line 1 of claim 57 “The method of claim 54, wherein” has been changed to -- The method of claim 50, wherein --
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
Claims 1-7, 9, 11, 12, 15-16, 63 and 65-68 are allowable. Claims 17-22, 47-50, 55, and 57-62 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures the restriction requirement between inventions either Invention I, III, V and VI, as set forth in the Office action mailed on 09/05/2018, is hereby withdrawn and Claims 17-22, 47-50, 55, and 57-62 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-7, 9, 11, 12, 15-22, 47-50, 55, 57-63, 65 and 66 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach the bold features below, an axial flux motor for a rotational device, comprising: a printed circuit board (PCB) including a first stator with a first motor coil and a high thermal conductivity element, the first motor coil and the high thermal conductivity element being formed on one or more substrate layers within the PCB; 
a rotor comprising a first ring-shaped magnet having an alternating pole arrangement and a rotating magnetic return path, 
wherein the high thermal conductivity element comprises a plurality of metallic thermal traces positioned on the one of the one or more substrate layers within the PCB, each respective metallic thermal trace having a coupled end and a distal end, the distal ends not being coupled to any other metallic thermal trace of the plurality of metallic thermal traces, the high thermal conductivity element further comprises an outer heat spreader section thermally coupled to the coupled ends of the metallic plurality of thermal traces, and the high thermal conductivity element is not electrically connected to the first motor coil.  

Claims 2-7, 9, 11, 12, 15, 16, 63 and 65-68 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim. 
Independent claim 17 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach the bold features below, a method of controlling a spacecraft attitude using a rotational device including an axial flux motor, the axial flux motor comprising a rotor and a printed circuit board (PCB), the rotor comprising a first ring-shaped magnet having an alternating pole arrangement and a rotating magnetic return path, and the PCB comprising a first stator with a first motor coil and a high thermal conductivity element formed on one or more substrate layers within the PCB, the method comprising: 
energizing a first motor phase of the motor coil, wherein the first high thermal conductivity element comprises a plurality of metallic thermal traces positioned on the one of the one or more substrate layers within the PCB, each respective metallic thermal trace having a coupled end and a distal end, the distal ends not being coupled to any other metallic thermal trace of the plurality of metallic thermal traces, the first high thermal conductivity element further comprising an outer heat spreader section thermally coupled to the coupled ends of the metallic plurality of thermal traces, and the high thermal conductivity element not being electrically connected to the first motor coil.  

Claims 18-22 depend directly or indirectly on claim 17 therefore these claims are also allowable as being dependent on an allowable base claim. 

Independent claim 47 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach the bold features below, a method of cooling an axial flux motor on a spacecraft, the axial flux motor comprising a rotor and a printed circuit board (PCB), the rotor comprising a first ring-shaped magnet having an alternating pole arrangement and a rotating magnetic return path, and the PCB comprising a first stator with a first motor coil and a first high thermal conductivity element formed on one or more substrate layers within the PCB, the method comprising: energizing a first motor phase of the first motor coil of the stator and 
conducting heat away from the first motor coil via the first high thermal conductivity element, the first high thermal conductivity element being adjacent to the first motor coil, 
wherein the first high thermal conductivity element comprises a plurality of metallic thermal traces positioned on one of the one or more substrate layers within the PCB, each respective metallic thermal trace having a coupled end and a distal end, the distal ends not being coupled to any other metallic thermal trace of the plurality of metallic thermal traces, the first high thermal conductivity element further comprising an outer heat spreader section thermally coupled to the coupled ends of the metallic plurality of thermal traces, and the high thermal conductivity element not being electrically connected to the first motor coil.  

Claims 48 and 49 depend directly or indirectly on claim 47 therefore these claims are also allowable as being dependent on an allowable base claim. 

Independent claim 50 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach the bold features below, a method for manufacturing an axial flux motor for a rotational device, the method comprising: 
forming a printed circuit board (PCB) including a stator wherein forming the stator includes:  
providing one or more substrates; 
forming a first motor coil on the one or more substrates; and 
forming the high thermal conductivity element on the one or more substrates by: 
forming a plurality of metallic thermal traces, each respective thermal trace having a coupled end and a distal end, the distal ends not being coupled to any other thermal trace of the plurality of thermal traces, and 
forming an outer heat spreader section thermally coupled to the coupled ends of the plurality of thermal traces, wherein the high thermal conductivity element is not electrically connected to the first motor coil; and 
coupling a first ring-shaped magnet having an alternating pole arrangement to a rotating magnetic return path to form a rotor; and 
integrating the PCB and the rotor.  

Claims 55 and 57-62 depend directly or indirectly on claim 50 therefore these claims are also allowable as being dependent on an allowable base claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (12/23/2021)
Examiner, Art Unit 2837


23 December 2021

/EMILY P PHAM/Primary Examiner, Art Unit 2837